Exhibit 10.1

AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as and entered into as of April 29,
2020, by and between Retail Value inc., an Ohio corporation (“RVI”) and JDN
DEVELOPMENT COMPANY, a Delaware corporation (“JDN Development”).

W I T N E S S E T H :

WHEREAS, prior to the date hereof, RVI and SITE Centers Corp., an Ohio
corporation (“SITE”), caused their respective subsidiaries to enter into the
following property management agreements (collectively, as amended, assigned or
supplemented, the “Property Management Agreements”) in connection with certain
property management services provided at the retail shopping centers owned by
RVI: (i) that certain Amended and Restated Management and Leasing Agreement by
and among the Owners (as defined therein) and DDR Asset Management LLC, dated as
of February 14, 2018 [US REIT Owners]; (ii) that certain Amended and Restated
Management and Leasing Agreement by and among the Owners (as defined therein)
and DDR Asset Management LLC, dated as of February 14, 2018 [US Non-REIT
Owners]; and (iii) that certain Amended and Restated Management and Leasing
Agreement by and among the Owners (as defined therein), DDR Asset Management LLC
and DDR PR Ventures II LLC, dated as of February 14, 2018 [Puerto Rico Owners];

 

WHEREAS, pursuant to each of the Property Management Agreements, the monthly
Management Fee for the six-month period beginning on July 1, 2020 is to be
determined on July 1, 2020 based on Gross Revenues received from all Properties
during the three (3) month period immediately preceding July 1, 2020 (including
Properties disposed of during or subsequent to such period) and is payable by
the Owners on July 1, 2020 and on the first day of each month thereafter
occurring prior to and including December 1, 2020;

 

WHEREAS, in recognition of the uncertain level of Gross Revenues to be received
by the Owners during the three (3) month period preceding July 1, 2020 due to
the impact of the COVID-19 pandemic on tenant rent collections and the resulting
impact on the level of the Management Fee applicable with respect to the
six-month period beginning on July 1, 2020, RVI has agreed to make certain
payments to JDN Development as more particularly described herein; and

 

WHEREAS, capitalized terms not defined herein shall have the meaning given to
such terms in the Property Management Agreements.

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Agreed Fee.  

 

a.If the aggregate monthly Management Fee calculated on July 1, 2020 is less
than the aggregate of the monthly base amounts set forth on Schedule I attached
hereto, which aggregate amount is Seven Hundred Eighty-Nine Thousand One Hundred
Twenty-Six Dollars (the “Base Amount”), then RVI shall pay to JDN Development an
amount equal to the Base Amount minus such Management Fee (such difference, the
“Agreed Fee”). To the extent payable, the Agreed Fee shall be paid monthly by
RVI to JDN Development on July 1, 2020 and on the first day of each calendar
month thereafter occurring prior to and including December 1, 2020,
simultaneously with the payment of the Management Fee by the Owners to the
applicable Property Manager. In the event any adjustments are made to the
Management Fee following July 1, 2020 in accordance with Section 5.1(b) of the
Property Management Agreements, the Agreed Fee shall be modified to reflect such
adjustment with any resulting excess or shortfall in the originally calculated
Agreed Fee to be deducted from or added to the next succeeding calendar month as
appropriate.

 

 

--------------------------------------------------------------------------------

 

b.For the avoidance of doubt, any Agreed Fee paid by RVI to JDN Development
shall not constitute an additional Management Fee.  Further, any fees payable
under Sections 5.2 and 5.3 of the Property Management Agreements shall not be
considered Management Fees or considered in calculating the Agreed Fee.  

 

c.Nothing in this Agreement shall in any way amend, modify or otherwise change
any of the terms, conditions, rights or obligations in the Property Management
Agreements or that certain External Management Agreement, dated as of July 1,
2018, by and between RVI and DDR Asset Management LLC (as amended, assigned or
supplemented, the “EMA”).    

 

2.Term. This Agreement shall terminate on December 31, 2020.

 

3.Miscellaneous.

 

a.Notices.  All notices, requests or other communications given under this
Agreement shall be provided in accordance with the notice requirements of the
EMA.

 

b.Assignment.  Neither party may assign any of its rights or obligations under
this Agreement without the other party’s prior written consent, provided,
however JDN Development (and any as successor or assign of JDN Development’s
interest under this Agreement) shall have the right to assign all or any portion
of its interest under this Agreement (or the right to receive the Agreed Fee
hereunder) to any direct or indirect subsidiary of SITE, including DDR PR
Ventures II, LLC.  In the event of such permitted assignment, the assignor of
shall provide written notice of such assignment to RVI within 10 days following
the effective date of such assignment.

 

c.Entire Agreement.  This Agreement constitutes and expresses the entire
agreement of the parties hereto with regard to the subject matter covered and no
agreements, warranties, representations or covenants not herein expressed shall
be binding upon the parties.  

 

d.Amendment.  Neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.

 

e.Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed an original and all of which counterparts together shall
constitute one and the same instrument.  Signatures to this Agreement
transmitted by electronic mail shall be valid and effective to bind the party so
signing.

 

f.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio. If any provision of this
Agreement or the application thereof to any person or circumstance shall, for
any reason and to any extent, be invalid or unenforceable, the remainder of this
Agreement and the application of that provision to other persons or
circumstances shall not be affected but rather shall be enforced to the extent
permitted by law. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted.

 

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first above written.

 

RVI:

 

 

 

 

 

RETAIL VALUE INC., an Ohio corporation

 

 

 

By:

 

/s/ Scott D. Roulston

Name:

 

Scott D. Roulston

Title:

 

Chairman of the Board

 

 

 

 

 

 

JDN DEVELOPMENT:

 

 

 

JDN DEVELOPMENT COMPANY, a Delaware corporation

 

 

 

By:

 

/s/ David R. Lukes

Name:

 

David R. Lukes

Title:

 

President and Chief Executive Officer

 

 